Williams, J.
These are two actions of tort in each of which a minor guest passenger seeks to recover for personal injury and his father for consequential damage allegedly caused by the gross negligence of the defendant in the operation of his automobile on Main Street, Woburn, on July 5,1947. There was evidence that Main Street was forty feet in width. Automobiles were parked on either side and a line of traffic, including the automobile operated by the defendant in which the minor plaintiffs were riding as guests, was proceeding in a southerly direction westerly of a white center line at a rate of twenty to twenty-five miles per hour. When from two hundred to two hundred fifty feet north of *673Cross Street which intersected Main Street from the east the defendant crossed the center fine at his left to pass an automobile ahead of him and thence continued on the left or east of that line at thirty to thirty-five miles an hour to the intersection. The view of an operator approaching the intersection from either Main or Cross Street was obstructed by a building on the northeast corner. As the defendant drew near the corner a small truck came out of Cross Street and turned north on Main Street. The defendant applied his brakes and his automobile after skidding twenty-seven feet collided with the front of the truck. The minor plaintiffs were injured. In each case the judge directed verdicts for the defendant and the plaintiff excepted.
It could be found that the defendant approached a so called blind comer not only on the left of the road but in a path from which, because of parked automobiles on his left and moving traffic on his right, he was unable to turn, and at a speed which prevented him from making a sudden stop. His act was deliberate and so plainly involved danger to others that a jury would be warranted in finding such indifference to legal duty on his part as to constitute gross negligence. Altman v. Aronson, 231 Mass. 588, 591-592. Leonard v. Conquest, 274 Mass. 347. Schusterman v. Rosen, 280 Mass. 582. Campbell v. Costin, 293 Mass. 225.

Exceptions sustained in each case.